 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KATHRANE MARIE HUNT,                               No. 2:19-cv-00421 AC
12                       Plaintiff,
13            v.                                         ORDER
14    ANDREW SAUL, Commissioner of Social
      Security,
15

16                       Defendant.
17

18          Plaintiff sought judicial review of a final decision of the Commissioner of Social Security

19   (“Commissioner”), denying his application for a period of disability and disability insurance

20   benefits (“DIB”) benefits under Title II of the Social Security Act (“the Act”). July 21, 2020 the

21   court granted plaintiff’s motion for summary judgment, denied the Commissioner’s cross-motion

22   for summary judgment, and remanded the action to the Commissioner with instructions to award

23   benefits. ECF No. 20.

24          Now pending before the court is plaintiff’s May 26, 2021 motion for an award of

25   attorney’s fees pursuant to 42 U.S.C. § 406(b). ECF No. 26. On June 4, 2021, defendant filed a

26   response asserting that defendant “is not in a position to either assent or object” to the fee request.

27   ECF No. 28 at 2. For the reasons set forth below, the motion will be granted.

28
                                                         1
 1                             I. REASONABLENESS OF FEE REQUEST
 2          At the outset of the representation, plaintiff and his counsel entered into a contingent-fee
 3   agreement. ECF No. 26-3. Pursuant to that agreement plaintiff’s counsel now seeks attorney’s
 4   fees in the amount of $11,797.50, which represents 15.64% (less than the contracted for 25%) of
 5   the $75,454.75in retroactive disability benefits received by plaintiff on remand, for 12.1 hours of
 6   attorney time expended on this matter. ECF Nos. 28 at 2, 4 n.2.
 7          Attorneys are entitled to fees for cases in which they have successfully represented social
 8   security claimants:
 9                  Whenever a court renders a judgment favorable to a claimant under
                    this subchapter who was represented before the court by an attorney,
10                  the court may determine and allow as part of its judgment a
                    reasonable fee for such representation, not in excess of 25 percent of
11                  the total of the past-due benefits to which the claimant is entitled by
                    reason of such judgment, and the Commissioner of Social Security
12                  may . . . certify the amount of such fee for payment to such attorney
                    out of, and not in addition to, the amount of such past-due benefits.
13

14   42 U.S.C. § 406(b)(1)(A). “In contrast to fees awarded under fee-shifting provisions such as 42
15   U.S.C. § 1988, the fee is paid by the claimant out of the past-due benefits awarded; the losing
16   party is not responsible for payment.” Crawford v. Astrue, 586 F.3d 1142, 1147 (9th Cir. 2009)
17   (en banc) (citing Gisbrecht v. Barnhart, 535 U.S. 789, 802 (2002)). The goal of fee awards under
18   § 406(b) is “‘to protect claimants against “inordinately large fees” and also to ensure that
19   attorneys representing successful claimants would not risk “nonpayment of [appropriate] fees.”’”
20   Parrish v. Comm'r of Soc. Sec. Admin., 698 F.3d 1215, 1217 (9th Cir. 2012) (quoting Gisbrecht,
21   535 U.S. at 805).
22          The 25% statutory maximum fee is not an automatic entitlement, and the court must
23   ensure that the fee requested is reasonable. Gisbrecht, 535 U.S. at 808-09 (“406(b) does not
24   displace contingent-fee agreements within the statutory ceiling; instead, § 406(b) instructs courts
25   to review for reasonableness fees yielded by those agreements”). “Within the 25 percent
26   boundary . . . the attorney for the successful claimant must show that the fee sought is reasonable
27   for the services rendered.” Id. at 807. “[A] district court charged with determining a reasonable
28   fee award under § 406(b)(1)(A) must respect ‘the primacy of lawful attorney-client fee
                                                        2
 1   arrangements,’ ‘looking first to the contingent-fee agreement, then testing it for reasonableness.’”
 2   Crawford, 586 F.3d at 1149 (quoting Gisbrecht, 535 U.S. at 793, 808).
 3          In determining whether the requested fee is reasonable, the court considers “‘the character
 4   of the representation and the results achieved by the representative.’” Crawford, 586 F.3d at 1151
 5   (quoting Gisbrecht, 535 U.S. at 808). In determining whether a reduction in the fee is warranted,
 6   the court considers whether the attorney provided “substandard representation or delayed the
 7   case,” or obtained “benefits that are not in proportion to the time spent on the case.” Id. Finally,
 8   the court considers the attorney’s record of hours worked and counsel’s regular hourly billing
 9   charge for non-contingent cases. Crawford, 586 F.3d at 1151-52 (citing Gisbrecht, 535 U.S. at
10   808); see also, E.D. Cal. R. 293(c)(1) (in fixing attorney’s fees the court considers “the time and
11   labor required”). Below, the court will consider these factors in assessing whether the fee
12   requested by counsel in this case pursuant to 42 U.S.C. § 406(b) is reasonable.
13          Here, plaintiff’s counsel is an experienced attorney who secured a successful result for
14   plaintiff. ECF No. 26-1. There is no indication that a reduction of fees is warranted due to any
15   substandard performance by counsel. There is also no evidence that plaintiff’s counsel engaged
16   in any dilatory conduct resulting in excessive delay. The court finds that the $11,797.50 fee,
17   which represents less than the contracted for 25% of the $75,454.75 in past-due benefits paid to
18   plaintiff, is not excessive in relation to the benefits awarded. In making this determination, the
19   court recognizes the contingent fee nature of this case and counsel’s assumption of the risk of
20   going uncompensated in agreeing to represent plaintiff on such terms. See Crawford, 586 F.3d
21   at 1152 (“[t]he attorneys assumed significant risk in accepting these cases, including the risk that
22   no benefits would be awarded or that there would be a long court or administrative delay in
23   resolving the cases”). Finally, counsel has submitted a detailed billing statement in support of the
24   requested fee. ECF No. 26-4.
25          Accordingly, for the reasons stated above, the court concludes that the fees sought by
26   counsel pursuant to § 406(b) are reasonable.
27                                     II. OFFSET FOR EAJA FEES
28          An award of § 406(b) fees must be offset by any prior award of attorney’s fees granted
                                                        3
 1   under the Equal Access to Justice Act (“EAJA”). 28 U.S.C. § 2412; Gisbrecht, 535 U.S. at 796.
 2   Here, plaintiff’s attorney was previously awarded $2,485.05 in EAJA fees. See ECF No. 23.
 3   Counsel therefore must remit that amount to plaintiff.
 4          Accordingly, IT IS HEREBY ORDERED that:
 5          1. Plaintiff’s Motion for attorney Fees under 42 U.S.C. § 406(b) (ECF No. 26), is
 6   GRANTED;
 7          2. Counsel for plaintiff is awarded $11,797.50 in attorney’s fees under § 406(b); the
 8   Commissioner shall certify that amount to be paid to counsel from the funds previously withheld
 9   for the payment of such fees; and
10          3. Counsel for plaintiff is directed to remit to plaintiff the amount of $2,485.05 for EAJA
11   fees previously paid to counsel by the Commissioner.
12   DATED: July 6, 2021
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      4
